Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (9,257,874).
Regarding claim 1, Haga et al. shows rotor comprising a first rotor part and a second rotor part which are disposed in a shaft direction (41A, 42A, Fig. 1),
wherein the first rotor part includes:
a first rotor core (51A),
a plurality of first magnets (53, Fig. 3) disposed on an outer circumferential surface of the first rotor core, and
a first holder (52A, 52 in Fig. 3) configured to fix the plurality of first magnets,
wherein the first holder includes:
a first body in a cylindrical shape (60, 70 in Fig. 3),
a first plate (flat surface near 72, 73) which is connected to the first body and configured to cover the plurality of first magnets, and
a plurality of first coupling protrusions (61, 512, Fig. 4) which protrude from an inner circumferential surface of the first body and are coupled to the first rotor core (51, Fig. 4).
Regarding claim 2, Haga et al. also shows wherein the inner circumferential surface of the first body, the outer circumferential surface of the first rotor core, the plurality of first coupling protrusions, and the first plate form a pocket in which the plurality of first magnets (53) is inserted (Fig. 2).
Regarding claim 3, Haga et al. also shows wherein the first holder includes a plurality of first protrusion parts protruding from a bottom surface of the first coupling protrusion toward the second rotor part (tips of 60A, Fig. 1).
Regarding claim 7, Haga et al. also shows wherein the first coupling protrusion includes: a coupling part (near 61, Fig. 3) coupled to the outer circumferential surface of the first rotor core (51), and an extension part (between 62 and 70) which connects the coupling part and the first body and fixes a side surface of the first magnet (53).
Regarding claim 9, Haga et al. also shows wherein the first holder includes a plurality of first protrusion parts (63) protruding from a bottom surface of the first coupling protrusion toward the second rotor part.
Regarding claim 10, Haga et al. also shows wherein a thickness of the extension part decreases (between 60 and 63, Fig. 6) in a direction from the inner peripheral surface of the body towards the coupling part.

wherein the plurality of side surfaces includes a first side surface and a second side surface which are parallel to the shaft direction and a third side surface and a fourth side surface which are perpendicular to the shaft direction, and wherein the pocket covers the first surface, the second surface, the first side surface, the second side surface, and the fourth side surface (Figs. 2-5).
Regarding claim 14, Haga et al. also shows wherein the second rotor part includes a second rotor core, a plurality of second magnets disposed on an outer circumferential surface of the second rotor core, and a second holder configured to fix the plurality of second magnets, and
wherein the second holder includes a second body in a cylindrical shape, a second plate which is connected to the second body and configured to cover the plurality of second magnets, and a plurality of second coupling protrusions which protrude from an inner circumferential surface of the second body and are coupled to the second rotor core (Figs. 5-7).
Regarding claim 15, Haga et al. also shows wherein the inner circumferential surface of the second body, the outer circumferential surface of the second rotor core, the plurality of second coupling protrusions, and the second plate form a pocket (for 53, Fig. 7) in which the plurality of second magnets is inserted.
Regarding claim 16, Haga et al. also shows wherein the first holder includes a plurality of first protrusion parts protruding toward the second rotor part and the second holder includes a plurality of second protrusion parts protruding toward the first rotor part (63).

Regarding claim 18, Haga et al. also shows wherein the first protrusion part and the second protrusion part comprise cured resin (holder being made of resin).
Regarding claim 19, Haga et al. also shows a motor comprising:
a housing (21, 22),
a stator (26) disposed in the housing,
a rotor (32) disposed in the housing, and
a rotating shaft (31) configured to pass through a center of the rotor,
wherein the rotor comprises a first rotor part and a second rotor part (41A, 42A) which are disposed in a shaft direction,
wherein the first rotor part includes a first rotor core (51), a plurality of first magnets (53) disposed on an outer circumferential surface of the first rotor core, and a first holder configured to fix the plurality of first magnets, and
wherein the first holder includes a first body in a cylindrical shape (above 60, Fig. 5), a first plate (70, Fig. 5) which is connected to the first body and configured to cover the plurality of first magnets, and a plurality of first coupling protrusions (512, Fig. 4) which protrude from an inner circumferential surface of the first body and are coupled to the first rotor core.
Regarding claim 20, Haga et al. also shows wherein the inner circumferential surface of the first body, the outer circumferential surface of the first rotor core, the plurality of first coupling protrusions, and the first plate form a pocket in which the plurality of first magnets is inserted (for 53, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Varenne (6,426,576).
Regarding claim 4, Haga et al. shows all of the limitations of the claimed invention except for wherein the first plate includes at least one insertion protrusion coupled to the first rotor core, and the insertion protrusion is inserted into a coupling hole formed in the first rotor core.
Varenne shows wherein the first plate (5) includes at least one insertion protrusion (6) coupled to the first rotor core, and the insertion protrusion is inserted into a coupling hole formed in the first rotor core (3) for the purpose of increasing mechanical strength.
	Since Haga et al. and Varenne are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Ochiai et al. (7,687,957).
Regarding claim 12, Haga et al. shows all of the limitations of the claimed invention except for wherein the first side surface or the second side surface has a curvature in the shaft direction.
Ochiai et al. shows wherein the first side surface or the second side surface has a curvature in the shaft direction (Fig. 6) for the purpose of concentrating flux.
	Since Haga et al. and Ochiai et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form a magnet with curvatures as taught by Ochiai et al. for the purpose discussed above.
Regarding claim 13, Ochiai et al. also shows wherein a first virtual circle that extends from the first surface (bottom of 17) of the first magnet (17) is larger than a second virtual circle which extends from the second surface of the first magnet (Fig. 6).
Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the rotor of, wherein a distance between the inner circumferential surface and an outer circumferential surface of the first body decreases toward a central position between adjacent first coupling protrusions as recited in claim 5; wherein the first coupling protrusion includes a through hole formed in the shaft direction as recited in claim 6; wherein the first coupling protrusion includes a through hole .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/22/2022

/DANG D LE/Primary Examiner, Art Unit 2834